Citation Nr: 0516475	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1974 to May 1978 and from January 1979 to January 
2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 RO rating decision.  

In July 2003, the veteran testified at a hearing before the 
undersigned, who has been designated to make the final 
disposition of this proceeding.  A transcript of that hearing 
has been associated with the claims folder.
 
In February 2004, the Board remanded this case for further 
development of the evidence and for procedural reasons.  The 
case was returned to the Board in May 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence of an existing bilateral 
hearing loss disability as defined for VA purposes.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the VA Appeals Management 
Center (AMC) to the veteran in March 2004 informed him of the 
evidence needed to substantiate his claim, of the evidence 
which VA had obtained and would attempt to obtain, and of the 
evidence which he should submit in support of his claim.  The 
AMC's letter to the veteran also advised the veteran to let 
VA know if he had any evidence which he thought would support 
his claim.  The March 2004 VCAA notice letter included the 
four elements of notice listed in Pelegrini II and thus 
fulfilled VA's duty to notify pursuant to the VCAA.  The 
Board finds that the fact that the VCAA notice was not 
provided prior the June 2001 rating decision which 
adjudicated the veteran's claim did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U. S. Vet. App., Apr. 14, 2005).  The veteran had 
ample opportunity to furnish relevant information or evidence 
following the statement of the case in April 2002, Board 
remand of February 2004, and supplemental statement of the 
case in March 2005, as well as at the time of his hearing in 
July 2003, prior to the transfer of the file to the Board for 
further appellate consideration.  It is also noted that the 
rating decision of June 2001, statement of the case, and 
supplemental statement of the case, the RO informed the 
veteran of the reasons for its decision and the evidence it 
had considered in reaching its conclusion.  Thus, through the 
documents mailed to the veteran, the RO informed him of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103. 

Relevant to its obligation to assist a claimant, VA obtained 
the veteran's service medical records and the pertinent post-
service VA and private audiological evidence, which the 
veteran identified.  The veteran was provided ample 
opportunity to present evidence or argument in support of his 
appeal, during the course of his July 2003 hearing.  In 
addition, VA afforded the veteran audiological examinations 
in April 2001, May 2003, February 2004, and October 2004, to 
determine whether he currently suffers hearing loss 
disability under VA standards.  The veteran and his 
representative have not identified any existing additional 
evidence that might be relevant to the claim on appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.

Under the facts of this case, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA "is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004). 
   

III.  Factual Background

The veteran's service medical records reveal that, at an 
examination for enlistment in December 1973, an audiometric 
test showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
x
10
LEFT
15
5
5
x
15

At an in-service examination in June 2000, an audiometric 
test showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
5
5
5
15
25

In connection with his appeal, the veteran asserted in June 
2002 that the Navy had acknowledged that the loss of auditory 
acuity, which he experienced between his entrance upon active 
duty in 1974 and his separation from service in 2001 as shown 
on the audiometric tests, was attributable to his in-service 
exposure to loud noise on the flight decks of aircraft 
carriers, as a Navy photographer.  At a Board hearing in July 
2003, the veteran testified as to his duties during service, 
his exposure to noise therein, the service medical reports 
stating minimal to moderate hearing loss, and his hearing 
difficulties since his discharge from service.

The veteran underwent VA audiological examinations in April 
2001, May 2003, February 2004, and October 2004.  He also was 
seen in an audiological consultation at the VA in October 
2001.  With the exception of the audiological consultation 
report in October 2001, all the VA audiological reports 
provide numeric values of auditory thresholds of the 
frequencies 500, 1000, 2000, 3000, and 4000, as well as 
speech recognition scores.  At that time of the VA 
audiological examination in October 2004, the audiologist 
reviewed the pertinent medical and audiological evidence in 
the claims file and reported that there was a general pattern 
of worsening of the veteran's high-frequency (6000 to 8000 
Hertz) thresholds over the period 1988 to 2000, and possibly 
since 1982.  Audiological testing in October 2004 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
15
15
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The clinical findings on the VA 
examinations prior to that of October 2004 reflect equal or 
lesser values, in terms of auditory thresholds, as compared 
with the findings on the October 2004 examination.  Private 
reports of audiological evaluations, to include those dated 
in October 2001, August 2002, and May 2003, have not been 
interpreted into numeric values for auditory threshold 
levels.  Speech recognition scores on all VA and private 
audiological evaluations are 96 percent or higher in each 
ear.  



IV.  Analysis

After carefully considering the veteran's contentions and the 
medical record, the Board finds that the veteran is not 
currently shown to have a hearing loss disability for VA 
compensation purposes.  While the veteran may have been 
diagnosed with hearing loss during active service, the 
clinical findings on the numerous audiological evaluations 
during and since service do not show that a hearing 
disability under the standards of 38 C.F.R. § 3.385 was 
present in either ear.  

A current hearing loss disability under the standards of 38 
C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
In this case, there is no competent medical evidence of 
record showing the existence of a current hearing loss 
disability in either ear, as defined by 38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, absent evidence of a current hearing 
loss disability, there is no basis for a grant of service 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

The Board notes that this decision is made based on existing 
evidence as contained in the claims file.  However, the 
veteran is advised that, if circumstances warrant in the 
future, he may apply to VA to reopen his claim for service 
connection for bilateral hearing loss on the basis of new and 
material evidence (see 38 C.F.R. § 3.156).




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Debbie A. Riffe
	           Acting Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


